EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Zachary Halbur (Reg. No. 68,500) on 10 May 2022.
The application has been amended as follows: 
Please amend the following claims:
9. (currently amended) A system, comprising:
a wall module configured to be supported on a lift table of a lifting apparatus;
the lifting apparatus, which lifting apparatus is configured to be actuated, while the wall module is supported on the lift table, from a first configuration to a second configuration,
wherein the lift table is pivotably connected to a base of the lifting apparatus,
wherein, in the second configuration of the lifting apparatus, the lift table is oriented at a first non-horizontal angle,
wherein, in the first configuration of the lifting apparatus, the lift table is oriented:
at a horizontal angle; or
at a second non-horizontal angle, the second non-horizontal angle being smaller than the first non-horizontal angle; and
wherein, while the lifting apparatus is in the second configuration, the wall module is configured to be removed from the lift table.

18. (currently amended) A lifting apparatus, comprising:
a base; and
a lift table pivotably connected to the base, the lift table being configured to support a wall module,
wherein the lifting apparatus is configured to be actuated, while the wall module is supported on the lift table, from a first configuration to a second configuration,
wherein, in the second configuration of the lifting apparatus, the lift table is oriented at a first non-horizontal angle,
wherein, in the first configuration of the lifting apparatus, the lift table is oriented:
at a horizontal angle; or
at a second non-horizontal angle, the second non-horizontal angle being smaller than the first non-horizontal angle, and
wherein, while the lifting apparatus is in the second configuration, the wall module is configured to be removed from the lift table.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a lifting apparatus, system and related method having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims, and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 31 August 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 4 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,261,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635